11-10-09




Lender hereby cancels the promissory note a true copy of which, is here to
attached with no further obligation on the Borrower or the Lender.




As Consideration for cancelling the Promissory Note, the Lender shall take
possession of the business known as Blue Ridge Dry Cleaners and the Borrower
shall forfeit all claims to and ownership of said business and including all
equipment and inventory.







Paul I. Kwon

City Laundry Services, LLC by

11/10/09

Kinta L. Dixon

11/10/09

Lender /s/ Paul I. Kwon

Borrower /s/ Kinta L. Dixon








--------------------------------------------------------------------------------







PROMISSORY  NOTE







$23,000

March 18, 2009




FOR VALUE RECEIVED, City Laundry Services LLC, the undersigned Borrower,
promises to pay the principal sum of Twenty-Three Thousand and no/100 Dollars
($23,000.00) to the order of Paul Kwon, as Lender, with an address at 425 NE
Oaks Ridge, Lee’s Summit, MO 64064, with interest thereon at the rate of 6% per
annum.  Prior to final maturity, this Note shall be due and payable in equal
installment of $1,979.53 each, inclusive of interest.  The first installment
shall be due and payable on May 1, 2009, and a like installment shall be due and
payable on the 1st day of each succeeding month thereafter until Note shall have
been fully paid and satisfied; provided, however, that if on any installment
payment date the accrued interest exceeds the installment amount set forth
above, then on such installment payment date there shall be due and payable an
additional amount equal to such excess interest; and provided further, that on
April 1, 2010 (the “Maturity Date”), the final maturity of this Note, the entire
principal balance of this Note then unpaid and all accrued interest then unpaid
shall be finally due and payable.




In addition to the remedies set forth herein, Tenant shall pay a late charge of
the amount of 5% of any payment due hereunder which remains unpaid on the
fifteenth day after same is otherwise due hereunder. Said late charge shall be
deemed additional rent, and the assessment or collection of same shall not limit
or delay Landlord’s pursuit of any remedy arising hereunder upon Tenant’s
default.  There will be $50 charge towards NSF checks.




The undersigned shall have the right to prepay all or portion of the outstanding
principal balance hereof from time to time without penalty.  All payments
received by the holder shall be applied first to costs and expenses charged to
Borrower hereunder, then to interest and then to principal.  All installments
shall be payable at the holder’s address set forth above, or at such other
address or place as the holder hereof may designate in a notice to Borrower in
writing, in lawful money of the United States of America.




In the event that the entire principal balance of this Note and all interest
thereon is not paid on the Maturity Date, the outstanding principal balance of
this Note shall, as of the Maturity date, bear interest at the rate equal to
eighteen percent (18%) per annum.  In the event that the holder incurs any costs
or expenses in the collection of this Note (including attorney’s fees), all such
costs and expenses shall be added to the principal balance due hereunder, and
shall be immediately due and payable to Borrower.  




This Note may not be changed or terminated orally, but only by an agreement in
writing, signed by the party against whom enforcement of such charge or
termination is sought.  Borrower acknowledges that the loan is being made for a
business purpose.  This Note is to be construed according to the laws of
Missouri.







Borrower:

City Laundry Services LLC




By: /s/ Kinta L. Dixon

Print Name: Kinta L. Dixon

Title: 12:30 PM Eastern



